Interim Decision #1983

MATTER OF BonoumAwn

In Deportation Proceedings
A-18504220
Decided by Board June 20, 1969
Since there is no provision in the immigration law or regulations thereunder
which authorizes a nonimmigrant under section 101 (a) (15) (F)•(ii) of the
Immigration and Nationality Act, as amended, to accept employment,
respondent, who accepted employment following admission as the nonimmigrant spouse of a student (F-2), is deportable under section 241 (a) (9) of
the Act for failure to comply with the conditions of her nonimmigrant
status.
ClIARGE:
Order: Act of 1952—Section 241(a) (9) [8 U.S.C. 1251(a) (9)]—Failed to
comply with conditions of nonimmigrant status—
spouse of a student.
ON BEHALF OF RESPONDENT:
James Canfield, Esquire

ON BEHALF OF SERVICE:
Stephen M. Suffin
Trial Attorney
. (Brief filed)

460-Sansome Street

San Francisco, California 94111
(Brief filed)

This appeal comes up from a decision of the special inquiry officer finding the respondent deportable as a non-immigrant who
failed to comply with the conditions of her nonimmigrant status.
He granted her the privilege of voluntary departure. Upon our
review. of the record and the arguments presented on appeal, we
shall affirm his decision.
Respondent is a 25-year-old married female who entered the
United States as a spouse of a student (F-2) on June 11, 1964,
at New York City. She was authorized to remain in the United
States until August 28, 1969. In 1966, respondent accepted employment as a housekeeper and she is now employed for a chain
of discount stores. The respondent testified that she has been separated from her husband since September 8, 1968, and is presently seeking a divorce.

306

Interim Decision #1983
Counsel for the respondent maintained throughout the hearing
that spouses of nonimmigrant students do not violate their status
by accepting employment. He argued that there is no statute or

regulation prohibiting persons in an F-2 status from working.
The Service, in conjunction with its appeal brief, presented Form
1-358, given to nonimmigrants, which contains the instruction
that nonimmigrants are precluded from obtaining employment
unless authorized by the Immigration Service. There was also
presented in evidence a memorandum from the Deputy Regional
Commissioner dated February 1, 1968, stating that there is no
provision in the immigration law or regulations which authorizes
persons in an F-2 status to accept employment (Ex. 2). Counsel
for respondent on appeal contends that neither the general instructions contained in Form 1-358 nor the policy statement con-

tained in the memorandum are sufficient basis to support a deportation charge. Relying on Matter of S , 8 I. & N. Dec. 574
(1960), and Matter of Wang, 11 I. & N. Dec. 704 (1966), counsel
insists that the obtainment of employment is not inconsistent
with the nonimmigrant F-2 status.
We believe that the memorandum of the Deputy Regional Commissioner gives sufficient rebuttal to counsel's argument. In that
memorandum it is stated:
.. there is no provision in the immigration laws or regulations whereby
—

the F-2 spouse of an F-1 student may be granted permission by the Service
to accept employment.
In that respect the situation of an F-2 spouse is different from that of
the J-2 spouse of an exchange alien. Because of the clearly expressed congressional intent with regard to J-2 spouses, Service regulations (8 CPR
214.2(3) (1)) provide that a J-2 spouse may apply to the Service for permission to accept employment ...

The F-2 status was created by the 1961 congressional amendment to the Immigration and Nationality Act. 1 At the same time,
Congress created the J-1 and J-2 statuses, which relate to exchange visitors and their spouses. Prior to that time, spouses of
students were admitted to the United States as nonimmigrant
visitors. As such they were precluded from taking employment.
The effect of the creating of the F-2 status was to permit the
spouse to remain in the United States for an identical period in
which the student was authorized by the terms of his visa. 1 Although the 1961 amendment did permit spouses of exchange visiSection 101(a) (15) (F) (ii) of the I. & N. Act, as amended by section
109 (a) of the Act of September 21, 1961 (75 Stet. 534).
2 Senate Report of the Committee on. Foreign Relations on Senate Bill
1154, S. Rep. No. 372, 87th Cong., 1st Sess. p. 18-19 (1961).

307

Interim. Decision #1983
tors (J-2) the opportunity of employment, Congress declined to
extend that same benefit to spouses of nonimmigrant students. It
is clear from the legislative history behind the creation of the
F-2 status that Congress had a limited objective: that of uniting
the nonimmigrant student and his family during their temporary
sojourn in the United States.' It had no intention of extending
the privilege of employment to those persons who previously were
prohibited from working under the visitor's visa. Therefore we
believe that the memorandum from the Deputy Regional Commissioner and the policy outlined in Form 1-358 clearly establish
that the immigration law forecloses employment to F-2 nonimmigrants and we conclude respondent's employment is a ground for
deportation under section 241(a) (9) of the Immigration and Nationality Act. Accordingly, we affirm the decision of the special
inquiry officer.
As we have pointed out in Matter of Aguirre, Interim Decision
No. 1940, (BIA 1969), the execution of the special inquiry
officer's order has been stayed during the pendency of this appeal.
ORDER: It is ordered that the appeal be and it is hereby dismissed.
It is further ordered that, pursuant to the special inquiry
officer's order, the respondent be permitted to depart from the
United States voluntarily within 32 days from the date of this decision or any extension beyond that time as may be granted by
the District Director; and that in the event of failure so to departthe respondent shall be deported as provided in the special inquiry officer's order.

3

2 United States Code Cong. and Administrative News, 2789 (1961).

308

